       Case 2:15-cr-00175-GEKP Document 43 Filed 08/21/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                   CRIMINAL ACTION


       v.

BENJAMIN FREEDLAND                                         No. 15-175-1

                                          ORDER
       AND NOw , ,n,      ?fuLdr, "**                   2020, upon consideration    of Benjamin
Freedland's Motion to Reduce Sentence Pursuant to 18 U.S.C. $ 3s82(c)(lXAXD (Doc. No. 32),

the Government's opposition thereto (Doc. No. 36), and Mr. Freedland's reply (Doc. No. 40), it is

ORDERED that the Motion to Reduce Sentence (Doc. No. 32) is DENIED for the reasons            set

forth in the Court's accompanying Memorandum.




                                                         E E.K.
                                                                     DrsrRrcr Juocn
